DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered. 
Drawings
The replacement drawings were received on 7/19/22.  These drawings are accepted and overcome the previous objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20070204875).
Regarding the “integrally formed with the stem”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented device of Kim.  See MPEP § 2113.
	Claims 1-2 and 12: Kim discloses a device (see Fig 1) for packaging and applying mascara [0045-0046] which is a cosmetic product for eyelashes, the device comprising: a container (5) [0045] containing the mascara [0045-0046]; and an applicator (1) for applying the mascara [0045-0046], the applicator comprising: a gripping member (6); a stem (2) extending along a longitudinal axis and having, along the longitudinal axis a first end secured to the gripping member (6, see Fig 1) and a second opposite end; an applicator member (3+4) for applying the mascara, the applicator member secured to the second end of the stem (see Fig 1) and the applicator member comprising: a brush (3) comprising a core (21) and bristles (7) that are held by the twisted core [0048] in a portion of the core bearing the bristles (see Figs 1-2), the bristles having free ends (7) that define an envelope surface; and a comb (4) having a plurality of application elements in the form of comb teeth [0054] borne by a holder (40, see Figs 1-2). The holder of the comb and the stem are joined together making one piece when assembled (see Fig 1), and the language “integrally formed” is a product-by-process limitation addressed above.    
Claim 3: Kim discloses the core (21) of the brush (3) extending along a longitudinal axis that corresponds to the central longitudinal axis of the stem (see Figs 1-3) and the holder (40) of the comb (4) extends along a longitudinal axis that runs parallel to the longitudinal axis of the core (see Figs 1-3 & 5). 
Claim 4: Kim discloses the stem (2) having an outer peripheral surface (see Figs 1-3 & 5) and the holder (40) of the comb (4) has an interior face oriented towards the core (21) of the brush (see Fig 5) and an opposite outer face (41) bearing the application elements, or teeth, (see Figs 2 & 5) and the outer face bearing the application elements, or teeth, is substantially flush with the outer peripheral surface of the stem (see Fig 1). 
Claim 5: Kim discloses the core (21) of the brush (3) having an upper portion without bristles (see Fig 2) that is held inside a housing (42) provided at the second end of the stem (see Figs 1-2) in order to fasten the brush to the stem (see Figs 1-2). 
Claim 6: Kim discloses the holder (40) of the comb having a first end (top of 40 where 42 is located in Fig 2) joined to the stem (see Fig 1) and a second opposite free end (where 43 is located, see Figs 1-2). 
Claim 7: Kim discloses the core (21) of the brush (3) extending along a longitudinal axis that corresponds to the central longitudinal axis of the stem (see Figs 1-3) and the portion of the core bearing the bristles (7) has a length measured along its longitudinal axis that is equal to the length of the comb [0054] (see Fig 1) measured along the longitudinal axis (see Fig 1). 
Claims 8-9 and 13: Kim discloses the envelope surface of the brush having a longitudinal groove (31, see Fig 3) in which the holder of the comb (40) extends (see Fig 5) and the groove is longitudinally continuous (see Figs 2-3 & 5) and extends in cross section through an angular range of 30-120o [0049], which overlaps with and almost entirely encompasses the claimed range of 10-90o. This angle is also illustrated in Figure 16b to be about 60o. 
Claim 11: Kim discloses the envelope surface having a cross section defining an outer contour (see Figs 3 & 5), the teeth of the comb each having a first end secured to the holder (40, see Fig 2) and a free second end situated substantially at the outer contour of the cross section of the envelope surface (see Fig 5) in the portion of the core bearing the bristles (see Figs 1-3 & 5). 
Claim(s) 1-2, 5, 7-8, 10-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuner (US 6408857).
Regarding the “integrally formed with the stem”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented device of Kim.  See MPEP § 2113.
Claims 1-2 and 12: Neuner discloses a device for applying mascara (Col 1, 5-10) comprising: a container (5) of mascara (Col 1, 5-10 & Col 3, 15-30) and an applicator (see Figs 1 & 13) for applying mascara (Col 1, 5-10), the applicator comprising: a gripping member (9, Fig 14; Col 3, 15-30); a stem (8, Figs 1 & 14; Col 3, 15-30) extending along a longitudinal axis and having along said longitudinal axis, a first end secured to the gripping member (see Fig 14; Col 3, 15-30) and a second opposite end secured to an applicator member (2, see Figs 1 & 14). The applicator member (2) comprising: a brush (6) comprising a twisted core (10) holding a plurality of bristles (12) with the bristles having a free ends defining an envelope surface (see Fig 13) and a comb (4) having a plurality of application elements (40) in the form of teeth (Col 4, 5-11) borne by a holder (32) and wherein the holder of the comb, the core of the brush, and the stem are formed together and made into one piece when the device is assembled (see Fig 1 & 14), which constitutes “the holder of the comb” being made “in one piece with the stem”.  
Claim 5: Neuner discloses the core of the brush having a portion (30, Fig 1) without bristles that is held inside a housing (see Fig 1) provided at the second end of the stem in order to fasten the brush to the stem (see Fig 1). 
Claim 7: Neuner discloses the core of the brush extending along a longitudinal axis that corresponds to the longitudinal axis of the stem since they are parallel and “corresponds to” is broad and does not require the two be collinear. The portion of the core bearing the bristles has a length measured along its longitudinal axis that is greater than the length of the comb (see Fig 1) measured along the same longitudinal axis. 
Claim 8: Neuner discloses the envelope surface having a longitudinal groove in which the holder of the comb extends (see Figs 1 & 13). 
Claim 10: Neuner discloses the brush having an angular portion that extends along the longitudinal axis that is situated in line with the comb (see Figs 1 & 13) and in which the bristles are diverted by the comb (Col 6, 13-33) because Neuner states that the brush can include bristles extending into the interior of the loop (Col 6, 25-33), which would result in the comb diverting the bristles such that the cross section of the brush has a greater bristle density at its bottom lateral edges than around the rest of its circumference (see Fig 13). 
Claim 11: Neuner discloses the envelope surface having a cross section defining an outer contour (see Fig 13), the teeth (40) of the comb each having a first end secured to the holder (see Fig 13) and a free second end with the free ends of the teeth of the comb protruding beyond the outer contour of the cross section of the brush envelope surface (see Fig 13). 
Claim 15: Neuner discloses the core (10) of the brush extending along a longitudinal axis corresponding to the longitudinal axis of the stem with the portion of the core bearing bristles having a length measured along its longitudinal axis that is greater than the length of the comb measured along the same longitudinal axis (see Fig 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, or additionally, claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20070204875) in the event applicant disagrees with the interpretation of “integrally formed” as addressed above.
	Claims 1-2 and 12: Kim discloses a device (see Fig 1) for packaging and applying mascara [0045-0046] which is a cosmetic product for eyelashes, the device comprising: a container (5) [0045] containing the mascara [0045-0046]; and an applicator (1) for applying the mascara [0045-0046], the applicator comprising: a gripping member (6); a stem (2) extending along a longitudinal axis and having, along the longitudinal axis a first end secured to the gripping member (6, see Fig 1) and a second opposite end; an applicator member (3+4) for applying the mascara, the applicator member secured to the second end of the stem (see Fig 1) and the applicator member comprising: a brush (3) comprising a core (21) and bristles (7) that are held by the twisted core [0048] in a portion of the core bearing the bristles (see Figs 1-2), the bristles having free ends (7) that define an envelope surface; and a comb (4) having a plurality of application elements in the form of comb teeth [0054] borne by a holder (40, see Figs 1-2). The holder of the comb and the stem are joined together making one piece when assembled (see Fig 1). 
	Kim discloses the invention essentially as claimed except for forming the core and the stem as one piece. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brush of Kim by providing the stem and core joined together in one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04(V)(B). 	 
Claim 3: modified Kim discloses the brush of claim 1 and Kim further discloses the core (21) of the brush (3) extending along a longitudinal axis that corresponds to the central longitudinal axis of the stem (see Figs 1-3) and the holder (40) of the comb (4) extends along a longitudinal axis that runs parallel to the longitudinal axis of the core (see Figs 1-3 & 5). 
Claim 4: modified Kim discloses the brush of claim 1 and Kim further discloses the stem (2) having an outer peripheral surface (see Figs 1-3 & 5) and the holder (40) of the comb (4) has an interior face oriented towards the core (21) of the brush (see Fig 5) and an opposite outer face (41) bearing the application elements, or teeth, (see Figs 2 & 5) and the outer face bearing the application elements, or teeth, is substantially flush with the outer peripheral surface of the stem (see Fig 1). 
Claim 5: modified Kim discloses the brush of claim 1 and Kim further discloses the core (21) of the brush (3) having an upper portion without bristles (see Fig 2) that is held inside a housing (42) provided at the second end of the stem (see Figs 1-2) in order to fasten the brush to the stem (see Figs 1-2). 
Claim 6: modified Kim discloses the brush of claim 1 and Kim further discloses the holder (40) of the comb having a first end (top of 40 where 42 is located in Fig 2) joined to the stem (see Fig 1) and a second opposite free end (where 43 is located, see Figs 1-2). 
Claim 7: modified Kim discloses the brush of claim 1 and Kim further discloses the core (21) of the brush (3) extending along a longitudinal axis that corresponds to the central longitudinal axis of the stem (see Figs 1-3) and the portion of the core bearing the bristles (7) has a length measured along its longitudinal axis that is equal to the length of the comb [0054] (see Fig 1) measured along the longitudinal axis (see Fig 1). 
Claims 8-9 and 13: modified Kim discloses the brush of claim 1 and Kim further discloses the envelope surface of the brush having a longitudinal groove (31, see Fig 3) in which the holder of the comb (40) extends (see Fig 5) and the groove is longitudinally continuous (see Figs 2-3 & 5) and extends in cross section through an angular range of 30-120o [0049], which overlaps with and almost entirely encompasses the claimed range of 10-90o. This angle is also illustrated in Figure 16b to be about 60o. 
Claim 13: Alternately, in the event applicant disagrees that Figure 16b illustrates a 60o angle, then Kim discloses the invention essentially as claimed except for the angle being exactly 60o. However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the groove of Kim to be 60o, since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I) and since Kim already discloses a range including this value. Furthermore, this would be an obvious modification because applicant’s own disclosure does not state that this particular angle is needed, special, or for any particular reason and instead states the angle can range from 10-90o (page 9, 25-31), which is included and overlaps with Kim’s disclosed range. 
Claim 11: modified Kim discloses the brush of claim 1 and Kim further discloses the envelope surface having a cross section defining an outer contour (see Figs 3 & 5), the teeth of the comb each having a first end secured to the holder (40, see Fig 2) and a free second end situated substantially at the outer contour of the cross section of the envelope surface (see Fig 5) in the portion of the core bearing the bristles (see Figs 1-3 & 5). 
Claim 14: modified Kim discloses the invention of claim 1 and Kim further discloses the core of the brush extending parallel to the longitudinal axis of the comb forming a 180 degree angle between the two axes. 
Alternatively, or additionally, Kim or modified Kim discloses the invention essentially as claimed except for the longitudinal axis of the core forming a non-zero angle with the second longitudinal axis. However, it is noted that applicant’s own figures and disclosure state the longitudinal axes are “preferably parallel” or can form a “non-zero angle” between them (see Page 3 of applicant’s disclosure) and there is no explanation or reason for changing the angle from parallel to non-zero. Since applicant provides no reason for changing this angle and even states that parallel is preferable, which is what the reference teaches, it would have been an obvious matter of design choice to modify the brush of Kim or modified Kim so that the longitudinal axis of the stem and the comb holder form a non-zero angle, since the applicant has not disclosed that this solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with parallel longitudinal axes as disclosed by Kim.
Alternatively, or additionally, claim(s) 1-2, 5, 7-8, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuner (US 6408857) in the event applicant disagrees with the interpretation of “integrally formed” as addressed above.
Claims 1-2 and 12: Neuner discloses a device for applying mascara (Col 1, 5-10) comprising: a container (5) of mascara (Col 1, 5-10 & Col 3, 15-30) and an applicator (see Figs 1 & 13) for applying mascara (Col 1, 5-10), the applicator comprising: a gripping member (9, Fig 14; Col 3, 15-30); a stem (8, Figs 1 & 14; Col 3, 15-30) extending along a longitudinal axis and having along said longitudinal axis, a first end secured to the gripping member (see Fig 14; Col 3, 15-30) and a second opposite end secured to an applicator member (2, see Figs 1 & 14). The applicator member (2) comprising: a brush (6) comprising a twisted core (10) holding a plurality of bristles (12) with the bristles having a free ends defining an envelope surface (see Fig 13) and a comb (4) having a plurality of application elements (40) in the form of teeth (Col 4, 5-11) borne by a holder (32) and wherein the holder of the comb, the core of the brush, and the stem are formed together and made into one piece when the device is assembled (see Fig 1 & 14). 
Neuner discloses the invention essentially as claimed except for forming the core and the stem as one piece. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the brush of Neuner by providing the stem and core joined together in one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04(V)(B).
Claim 5: modified Neuner discloses the brush of claim 1 and Neuner further discloses the core of the brush having a portion (30, Fig 1) without bristles that is held inside a housing (see Fig 1) provided at the second end of the stem in order to fasten the brush to the stem (see Fig 1). 
Claim 7: modified Neuner discloses the brush of claim 1 and Neuner further discloses the core of the brush extending along a longitudinal axis that corresponds to the longitudinal axis of the stem since they are parallel and “corresponds to” is broad and does not require the two be collinear. The portion of the core bearing the bristles has a length measured along its longitudinal axis that is greater than the length of the comb (see Fig 1) measured along the same longitudinal axis. 
Claim 8: modified Neuner discloses the brush of claim 1 and Neuner further discloses the envelope surface having a longitudinal groove in which the holder of the comb extends (see Figs 1 & 13). 
Claim 10: modified Neuner discloses the brush of claim 1 and Neuner further discloses the brush having an angular portion that extends along the longitudinal axis that is situated in line with the comb (see Figs 1 & 13) and in which the bristles are diverted by the comb (Col 6, 13-33) because Neuner states that the brush can include bristles extending into the interior of the loop (Col 6, 25-33), which would result in the comb diverting the bristles such that the cross section of the brush has a greater bristle density at its bottom lateral edges than around the rest of its circumference (see Fig 13). 
Claim 11: modified Neuner discloses the brush of claim 1 and Neuner further discloses the envelope surface having a cross section defining an outer contour (see Fig 13), the teeth (40) of the comb each having a first end secured to the holder (see Fig 13) and a free second end with the free ends of the teeth of the comb protruding beyond the outer contour of the cross section of the brush envelope surface (see Fig 13). 
Claim 14: modified Neuner discloses the invention of claim 1 and Neuner further discloses the core of the brush extending parallel to the longitudinal axis of the comb forming a 180 degree angle between the two axes. 
Alternatively, or additionally, Neuner or modified Neuner discloses the invention essentially as claimed except for the longitudinal axis of the core forming a non-zero angle with the second longitudinal axis. However, it is noted that applicant’s own figures and disclosure state the longitudinal axes are “preferably parallel” or can form a “non-zero angle” between them (see Page 3 of applicant’s disclosure) and there is no explanation or reason for changing the angle from parallel to non-zero. Since applicant provides no reason for changing this angle and even states that parallel is preferable, which is what the reference teaches, it would have been an obvious matter of design choice to modify the brush of Neuner or modified Neuner so that the longitudinal axis of the stem and the comb holder form a non-zero angle, since the applicant has not disclosed that this solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with parallel longitudinal axes as disclosed by Neuner. 
Claim 15: modified Neuner discloses the brush of claim 1 and Neuner further discloses the core (10) of the brush extending along a longitudinal axis corresponding to the longitudinal axis of the stem of the comb (4) with the core having a length measured along its longitudinal axis that is greater than the length of the comb measured along the same longitudinal axis (see Fig 1). 
Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive. All of applicant’s arguments are drawn to the newly presented claim limitations, which have been addressed above with modified grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

	
	
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772